Sherwood, C. J.
I concur in the result, but will say that in my opinion there is no substantial difference in the requirements of the statute between the statement filed ■before a justice of the peace and a petition filed in the circuit court. In the former case the statute requires “ a statement of the facts constituting the cause of action,” (Gen. St., 701, § 13,) and in the latter “ a plain and concise statement of the facts constituting a cause of action.” Gen. St., 658, § 3. A party sued before a justice is as much entitled to be informed of the ground of recovery sought against him as if sued in the circuit court; the legislature of this State were evidently of the same opinion, for so they have commanded.